Citation Nr: 0802411	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-38 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, to include a nervous disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding 
new and material evidence claims.  The Court requires 
that VA, by way of a specific notice letter, (1) notify 
the claimant of the evidence and information necessary 
to reopen the claim, (i.e., describe what new and 
material evidence is); (2) notify the claimant of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would 
be required to substantiate the element or elements 
needed for service connection that were found 
insufficient in the prior denial on the merits.  Id.  

Review of the record shows that a July 2003 letter 
addressed the veteran's claim for a psychiatric 
disorder and indicated the evidence necessary to 
substantiate the claim but did not address any of the 
Kent requirements.  By way of background, in February 
1972, the RO initially denied the veteran's claim for 
service connection for a psychiatric disability finding 
that current disability was not related to service.  
Attempts to reopen the claim were denied in December 
1994 based on herbicide exposure and in October 1999 as 
the RO deemed that new and material evidence had not 
been submitted.  In the last adjudication of the claim 
in October 2002, the RO denied service connection for 
an anxiety disorder.  In so doing, the RO indicated 
that the new evidence submitted did not show that the 
veteran had a psychiatric disability related to 
service.  

The RO, inter alia, denied service connection for chronic 
undifferentiated schizophrenia (claimed as PTSD) in an August 
2005 rating decision.  In September 2005, the veteran 
submitted a notice of disagreement with the denial of service 
connection for PTSD.  As the RO has not issued the veteran a 
statement of the case (SOC) that addresses this issue, a 
remand is necessary to correct this procedural deficiency.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2007), Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) that (1) notifies 
the veteran of the evidence and 
information necessary to reopen the 
claim; (2) notifies the veteran of the 
reasons for the October 2002 denial 
(it was determined that there was no 
competent evidence of a link between 
any current psychiatric disability and 
his period of active duty); and (3) 
notifies the veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., medical 
evidence establishing that current 
psychiatric disability is related to 
or had its onset during his period of 
active duty).  This notice is outlined 
by the Court in Kent, supra.  

2.	The RO should readjudicate the issue 
of whether new and material evidence 
has been received to reopen a claim 
for service connection for a 
psychiatric disorder.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

3.	The RO should issue an SOC pertaining 
to the issue of service connection for 
PTSD.  The veteran is hereby notified 
that, following the receipt of the SOC 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should 
the case be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

